Name: 80/27/EEC: Council Decision of 18 December 1979 adopting a multiannual research programme of the European Economic Community in the field fo climatology (indirect action, 1980 to 1984)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-17

 Avis juridique important|31980D002780/27/EEC: Council Decision of 18 December 1979 adopting a multiannual research programme of the European Economic Community in the field fo climatology (indirect action, 1980 to 1984) Official Journal L 012 , 17/01/1980 P. 0024 - 0026 Greek special edition: Chapter 16 Volume 1 P. 0133 ****( 1 ) OJ NO C 6 , 8 . 1 . 1979 , P . 21 . ( 2 ) OJ NO C 128 , 21 . 5 . 1979 , P . 6 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 4 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 5 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 1 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 18 DECEMBER 1979 ADOPTING A MULTIANNUAL RESEARCH PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF CLIMATOLOGY ( INDIRECT ACTION , 1980 TO 1984 ) ( 80/27/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIA- MENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , PURSUANT TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ), THE COUNCIL UNDERLINED THAT THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS SHOULD BE USED AS APPROPRIATE , INCLUDING INDIRECT ACTION ; WHEREAS ECONOMIC AND SOCIAL STRUCTURES ARE LARGELY DEPENDENT ON CLIMATE ; WHEREAS ESPECIALLY SUCH VITAL RESOURCES AS FOOD AND WATER CAN BE SERIOUSLY IMPAIRED BY ADVERSE CLIMATIC CONDITIONS ; WHEREAS MAN HIMSELF CAN CONTRIBUTE BY HIS OWN ACTIVITIES , IN PARTICULAR BY POLLUTION OF THE ATMOSPHERE , TO CLIMATIC INSTABILITY AND EVEN TO MAJOR CLIMATIC CHANGES ; WHEREAS IT IS THEREFORE IN THE COMMUNITY ' S INTEREST TO PROMOTE A BETTER KNOWLEDGE OF THE MECHANISM AND BEHAVIOUR OF CLIMATE , AS WELL AS OF THE POSSIBLE EFFECTS OF CLIMATIC VARIABILITY WITH A VIEW TO PROPER PLANNING AS REGARDS EUROPEAN RESOURCES ; WHEREAS A COMMUNITY RESEARCH PROGRAMME IN THE FIELD OF CLIMATOLOGY IS LIKELY TO CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION ON THE PROPOSAL FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 FOR A FIVE-YEAR PERIOD FROM 1 JANUARY 1980 , THE COMMUNITY SHALL CARRY OUT A RESEARCH PROGRAMME IN THE FIELD OF CLIMATOLOGY AS DESCRIBED IN THE ANNEX HERETO . ARTICLE 2 THE APPROPRIATIONS NECESSARY TO IMPLEMENT THE PROGRAMME , THE AMOUNT OF WHICH SHALL BE FIXED AT EIGHT MILLION EUROPEAN UNITS OF ACCOUNT , INCLUDING THE EXPENDITURE RELATING TO A STAFF OF THREE EMPLOYEES , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 4 ). ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR IMPLEMENTING THE PROGRAMME . IT SHALL BE ASSISTED IN THIS TASK BY AN ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 5 ). ARTICLE 4 DURING THE SECOND YEAR THE PROGRAMME SHALL BE REVIEWED ; THIS REVIEW MAY LEAD TO A REVISION OF THE PROGRAMME DURING THE THIRD YEAR , IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AFTER CONSULTATION OF THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT AND THE EUROPEAN PARLIAMENT . ARTICLE 5 THE COUNCIL AND THE EUROPEAN PARLIAMENT SHALL BE INFORMED OF THE FINAL RESULTS ACHIEVED AND THE APPROPRIATIONS USED . ARTICLE 6 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY INCLUDE AGREEMENTS WITH OTHER STATES , IN PARTICULAR THOSE INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ASSOCIATING THEM WITH THIS PROGRAMME . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENTS REFERRED TO IN PARAGRAPH 1 . ARTICLE 7 THE INFORMATION OBTAINED FROM THE EXECUTION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 1 ). DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN **** ANNEX A . RESEARCH AREAS I . ' UNDERSTANDING CLIMATE ' I.1 . RECONSTRUCTION OF PAST CLIMATES EXPLORATION AND ANALYSIS OF : ( A ) NATURAL RECORDS ; ( B ) OBSERVATIONAL AND OTHER HISTORICAL RECORDS . I.2 . CLIMATE MODELLING AND PREDICTION INVESTIGATIONS TO IMPROVE MODELS WHICH ARE CAPABLE OF SIMULATING CLIMATE , ESPECIALLY BY INCLUDING THE SLOWLY-VARYING COMPONENTS OF THE CLIMATIC SYSTEM , AND OF ASSESSING CLIMATE PREDICTABILITY ON TIME AND SPACE SCALES THAT ARE OF INTEREST TO THE COMMUNITY . II . ' MAN-CLIMATE INTERACTIONS ' II.1 . CLIMATE VARIABILITY AND EUROPEAN RESOURCES : ( A ) IMPACT ON AGRICULTURAL AND WATER RESOURCES ; ( B ) CLIMATIC HAZARDS EVALUATION ; ( C ) IMPACT ON ENERGY REQUIREMENTS , USE AND PRODUCTION . II.2 . MAN ' S INFLUENCE ON CLIMATE : ( A ) CHEMICAL POLLUTION OF THE ATMOSPHERE , WITH SPECIAL EMPHASIS ON CARBON DIOXIDE ACCUMULATION ; ( B ) RELEASE OF ENERGY . B . SERVICE ACTIVITIES I . INTERDISCIPLINARY STUDIES FOR THE ANALYSIS , EVALUATION AND APPLICATION OF THE RESULTS OF CLIMATIC RESEARCH WITHIN THE SCOPE OF RESEARCH AREA A.II . II . INVENTORY , COORDINATION AND ENRICHMENT OF EUROPEAN CLIMATIC DATA SETS . RESEARCH WORK SHALL BE CARRIED OUT BY WAY OF CONTRACTS .